DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 06 January 2021.
Claims 1-10 have been amended.
Claims 11-14 are added.
Foreign Priority to 16 April 2018.
Claims 1-14 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance






Best U.S. Reference: Larrick et al., US Patent 9,064, 268 B2 (“Larrick”) teaches a gift card exchange kiosk.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous office, action fully anticipates nor renders the claims obvious either alone or in combination.  Independent Claims 1 and 6 as amended teach a system and method comprised of a commodity registration machine and a checkout machine.  The commodity registration machine determine whether a predetermined condition will permit the checkout process to begin on the checkout machine.  The predetermined condition includes a condition that a total number of commodities to be registered for the checkout processing is smaller than a predetermined number or a 

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687